Order entered November 7, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01138-CR
                                       No. 05-18-01176-CR
                                       No. 05-18-01177-CR
                                       No. 05-18-01178-CR
                                       No. 05-18-01179-CR
                                       No. 05-18-01180-CR

                             JOSE ANTONIO JUAREZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                   On Appeal from the 282nd Judicial District Court
                                Dallas County, Texas
Trial Court Cause Nos. F-1772146-S, F-1035577-S, F-134001-S, F-1433730-S, F-1433734-S,
                                     F-1433735-S

                                             ORDER
       We REINSTATE these appeals. On October 18, 2019, this Court issued an order that

supplemental clerk’s records containing corrected judgments of conviction and Criminal Court

Fee Docket sheets be filed with this Court no later than fifteen days from the date of the order.

To date, no supplemental clerk’s records have been received. The Dallas County District Clerk’s

Office informs us that it has not received the relevant documents from the trial court.

       Texas Rule of Appellate Procedure 44.4 states that if the trial court’s erroneous action

prevents the proper presentation of a case to the court of appeals and the trial court can correct its
action, then the court of appeals must direct the trial court to correct the error. See TEX. R. APP.

P. 44. Where, as here, the trial court’s oral and written statements are in conflict and the trial

court can correct the errors, we abate the case to allow the trial court to correct its errors. See

Henery v. State, 364 S.W.3d 915, 918 (Tex. Crim. App. 2012).

       In our October 18, 2019 order, we directed the trial court to correct its errors. Because

the trial court has failed to do so, we ORDER the trial court to comply with our October 18,

2019 order no later than November 22, 2019. These appeals will remain ABATED until

November 25, 2019, at which time they shall be reinstated.




                                                     /s/     LANA MYERS
                                                             PRESIDING JUSTICE